DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgopolsky et al.(WO 2006/116842) in view of Thompson, JR. et al.(US Publication 2004/0231915) and Bahukudumbi(US Publication 2010/0112881)
Dolgopolsky et al. discloses a method of making a headliner by placing cover layers made of fiber layers(15) surrounded on both sides by adhesive(10) on both sides of a foam core(20), heating the stack above the melting temperature of the adhesive so the adhesive encapsulates the fiber layers thus adhering the covers to the foam core.(Pg. 5, ll. 5-10; Pg. 15, ll. 3-20)  The reference does not disclose the adhesive layers are fibrous layers but rather suggests it is a film.  Thompson, Jr. et al. is directed to a method of making a headliner having a foam core(14, 18) bonded to other layers using adhesive layers which can be an adhesive scrim.([0003];[0050])  The reference discloses that the type of adhesive layer applied can affect the sound absorption.[0050]  It would have been obvious to one of ordinary skill in the art at the time of filing to replace the adhesive film of Dolgopolsky et al. with the adhesive scrim of Thompson, Jr. et al. since Thompson Jr. et al.  is directed to a similar product with similar layers thus being a simple substitution of one known element for another and because Thompson, Jr et al. suggests the type of adhesive layer used can affect the sound absorption which is a characteristic one making headliners desires to modify(Abstract), leading one to experiment with different adhesive layers.  Since the scrim replaces the adhesive film of Dolgopolsky et al., it would be treated the same, i.e. heated so the adhesive encapsulates the fiber layer.  Thompson Jr., et al. does not disclose how the adhesive scrim is formed.  Bahukudumbi discloses the adhesive scrims used in headliners are conventionally made by a spunbond method.[0001]  It would have been obvious to one of ordinary skill in the art at the time of filing to make the adhesive scrim in Dolgopolsky et al. and Thompson Jr, et al. via a spunbond method since Bahukudumbi discloses that this is traditionally how adhesive scrims used in headliners are made.[0001]  The adhesive scrim of Thompson, Jr. et al. does not contain a polyethylene film and since the combination is the replacement of the adhesive film of Dolgopolsky et al., there would not be a polyethylene film in the combination when the adhesive of Dolgopolsky et al. is replaced with the scrim of Thompson Jr. et al.
As to the air flow resistance of the headliner Thompson, Jr. et al. discloses that it is desirable for each of the components to have an air flow resistance of less than 4000 mks Rayls as measured by ASTM C522.(Abstract, [0055])  It would have been obvious to one of ordinary skill in the art at the time of filing to make the headliner have an air flow resistance of less than 4000 mks Rayls since Thompson, Jr. et al. suggests each of the separate components have this airflow resistance suggesting that airflow resistance in this range is desired for such laminates in general since the airflow resistance of the entire laminate would not be substantially more than each of its separate components. 
Regarding claim 2, Dolgopolsky et al. shapes the stack to a desired shape.(Col. 16, ll. 8-10)
Regarding claims 3 and 5, Dolgopolsky et al. shows the shaping and heating occur concurrently.(Col. 16, ll. 8-10)
Regarding claim 4, while Dolgopolsky et al. suggests the steps occur concurrently, one in the art would appreciate they can alternatively occur sequentially, those being the only two choices.
Regarding claims 6-9, 14, and 16-18, Dolgopolsky et al. discloses the cover layers are made of 2-15 fiber layers.(Pg. 14, ll. 15-29)
Regarding claim 10, Dolgopolsky et al. discloses the fiber layers are mats, which are conventionally nonwoven materials.(Pg. 14, ll. 16)
Regarding claim 11, Dolgopolsky et al. discloses the two cover layers are bonded to the major surfaces of the foam.(Figure 2)
Regarding claims 12, 13, and 15, Dolgopolsky et al. discloses each cover can contain only one fiber layer.(Pg. 14, ll. 23-24)
Regarding claim 19, Dolgopolsky et al. discloses the foam can be 8 mm thick.(Pg. 17, ll. 10)
Claims 21-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgopolsky, Thompson Jr. et al., and Bahukudumbi as applied to claim 1 above, and further in view of Zafiroglu(US Patent 5,879,779).
The references cited above do not disclose the basis weight of the polymer web, though Thompson does disclose the web can be a trademark scrim called SHARNET.[0050]  Zafiroglu discloses that SHARNET can have a basis weight of 1.0 oz./yd3.(Col. 7, ll. 52)  It would have been obvious to one of ordinary skill in the art at the time of filing that the scrim of Dolgopolsky and Thompson Jr. et al. would have a bass weight around that of 1.0 oz./yd3 since Thompson Jr. et al. discloses it is a low basis weight scrim and since Zafiroglu discloses the same trademark material has a basis weight of 1.0 oz./yd3.(Col. 7, ll. 52)  Dolgopolsky shows alternating polymer and fiber layers with one more polymer layer than fiber layer on each side of the core.(Figure 2)
As to the air flow resistance of the headliner Thompson, Jr. et al. discloses that it is desirable for the components to have an air flow resistance of less than 4000 mks Rayls as measured by ASTM C522.(Abstract, [0055])  It would have been obvious to one of ordinary skill in the art at the time of filing to make the headliner have an air flow resistance of less than 4000 mks Rayls since Thompson, Jr. et al. suggests each of the separate components have this airflow resistance suggesting that airflow resistance in this range is desired for such laminates in general since the airflow resistance of the entire laminate would not be substantially more than each of its separate components. Less than 4000 mks Rayls includes a range of 700-2700 mks Rayls.
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Thompson, Jr. et al. teaches a broad range of materials, examiner agrees.  The list clearly shows they are obvious alternatives in the art, i.e. a simple substitution of one known element for another to obtain predictable results, a rationale explicitly cited in KSR.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that using a scrim instead of a film leads to better acoustical properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding applicant’s argument as to unexpected results, while the data applicant has shows a significant difference in sound absorption, it is for one specific material for the scrim- polypropylene, and it is only compared to one film- polyethylene.  Additional data showing a comparison to a number of other adhesives would be necessary for showing unexpected results for a polypropylene scrim, and multiple scrim compositions would need to also be compared to provide unexpected results for any spunbond polymer scrim.  For an example of why one data point for each group is not sufficient, just because Jim is faster than Jane does not mean that Jim is faster than all girls, or that all boys are faster than all girls.
Regarding applicant’s argument that Thompson JR. et al. teaches the same adhesive film as applicant, even if it did, it would be teaching them as alternatives in the art.  However, Thompson Jr. et al. does not refer to his adhesive layer as a film. At no point in the paragraphs applicant has cited is the polymer layer referred to as a film. It is referred to as a layer, or as the thermoplastic scrim.  The examples show the adhesive is applied as a spray, and in paragraph [0050], it is only citing the adhesive layer can be made of the same material as the primary reference.  That does not mean it has the same structure.  Even if it did describe it as a film, that would be simple substitution of one known element for another to obtain predictable results.  
Regarding applicant’s argument that Thompson Jr et al. places no importance on the adhesive layer, the reference explicitly states the adhesive layer is “air permeable or will become so after being heated”.[0041]  This clearly indicates it is also concerned with the air permeability of the adhesive layer, which is also shown the fact the adhesive layer in Thompson Jr. et al. is either a spray or a scrim most or all the times it is described.  It also states the sounds absorption will depend on the manner in which the adhesive is applied.[0050]  This presumably refers to whether it is applied as a spray, a scrim, or a film. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746